Citation Nr: 1410738	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-19 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the evaluation for degenerative disc disease with herniated discs at L4-L5 and L5-S1 from 20 percent to 10 percent, effective April 1, 2008, was proper.

2.  Whether the reduction of the evaluation for right knee chondritis of the patella from 20 percent to 10 percent, effective April 1, 2008, was proper.

3.  Entitlement to an increased rating for degenerative disc disease with herniated discs at L4-L5 and L5-S1, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for right knee chondritis of the patella, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to August 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating for degenerative disc disease of the lumbar spine and entitlement to an increased rating for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 23, 2007 rating decision proposed to reduce the disability rating for the Veteran's degenerative disc disease of the lumbar spine from 20 percent to 10 and the disability rating for the Veteran's right knee chondritis of the patella from 20 percent to 10 percent.

2.  A January 2, 2008 rating decision implemented the proposed reductions, effective April 1, 2008.

3.  The reduction of the Veteran's degenerative disc disease of the lumbar spine from 20 percent to 10 percent was made in compliance with applicable due process laws and regulations, but was not supported by the evidence contained in the record at the time of the reduction.

4.  The reduction of the Veteran's right knee chondritis of the patella from 20 percent to 10 percent was made in compliance with applicable due process laws and regulations, and was based upon VA outpatient treatment reports and a VA examination which, in combination, was sufficient evidence to demonstrate that there had been material improvement which was sustained under the ordinary conditions of daily life.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the rating for degenerative disc disease of the lumbar spine were not met at the time of the January 2008 decision reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for reduction of the rating for right knee chondritis of the patella were met at the time of the January 2008 decision reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5260, 5257, 5258 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the reduction of the Veteran's lumbar spine disorder rating from 20 percent to 10 percent.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).  This is so because the Board is taking action favorable to the Veteran by restoring the 20 percent rating for the lumbar spine disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

As to the reduction of the rating for the right knee disability, the provisions of 38 C.F.R. § 3.105(e) set forth the pertinent notice requirements.  As outlined below, such notice requirements have been met.  Also, the Board must consider the evidence of record at the time of the rating reduction.  As such, compliance with a VCAA duty to assist is rendered moot.

Service connection for degenerative disc disease of the lumbar spine and right knee chondritis of the patella was granted by a December 2002 rating decision, and 20 percent evaluations were assigned for each, effective February 20, 2002.  In April 2007, the Veteran filed a claim seeking increased ratings for those disabilities.  In October 2007, the RO issued a rating decision proposing to reduce the Veteran's lumbar spine disability from 20 percent to 10 percent, and the right knee disability from 20 percent to 10 percent.  The Veteran was informed of this proposed rating change in a letter dated October 29, 2007.  In a December 2007 statement, the Veteran expressed his disagreement with the proposed rating change.  In a January 2008 rating decision, the RO reduced the Veteran's lumbar spine disability from 20 percent to 10 percent, effective April 1, 2008, and reduced the Veteran's right knee disability from 20 percent to 10 percent, effective April 1, 2008.  He was notified of this rating decision on January 8, 2008.  The 10 percent rating for the degenerative disc disease of the lumbar spine was increased to 20 percent, effective June 20, 2011, by a rating decision in October 2011.

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, the January 2008 rating decision was issued 60 days after the October 2007 proposed rating decision; therefore, the predetermination procedures specified in 38 C.F.R. § 3.105(e) have been met.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reductions were effectuated in a January 2008 rating decision, accompanied by a January 2008 notice letter; the effective date of the reductions was April 1, 2008.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new effective dates for the ratings.  The question is thus whether the reductions were proper based on the evidence of record.

The 20 percent initial ratings assigned for degenerative disc disease of the lumbar spine, and right knee chondritis, were awarded effective February 20, 2002.  The ratings were reduced effective April 1, 2008, more than five years later.  As such, subsections (a) and (b) of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344(c) (2013).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, such as epilepsy, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13  to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that, where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides that degenerative arthritis of the spine is to be rated under either Diagnostic Code 5242 or under Diagnostic Code 5003.  Intervertebral disc syndrome may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Code 5243, or under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  The General Rating Formula states that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent evaluation, and extension that is limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

After a thorough review of the claims file, the Board finds that the evidence does not support the reductions effectuated by the January 2008 rating decision.  The October 2007 rating decision proposing the reduction was predicated on VA treatment records, the results of an October 2007 VA examination, and various lay statements submitted in support of the Veteran's claims.

The lay statements indicate that the Veteran had substantial pain in his right knee and back, worse with sitting, standing, and lifting.

A May 2007 VA treatment record notes the Veteran's complaints of back and knee pain.  He indicated that he used Icy Hot patches and cream as well as a heating pad and TENS unit.  He noted that his pain was worse with lifting or bending.  Physical examination of the back revealed no pain during straight leg raising and no tenderness.  There was stiffness and pain moving from flat to sitting.  The diagnoses were bilateral knee pain and low back pain.  In August 2007, the Veteran complained of right knee pain in the anterior patella.  Physical examination revealed no swelling and full and stable range of motion with good strength and good dorsal pedal pulse.  The patella tracked well and there was no crepitus with motion.  An August 2007 X-ray of the right knee was normal.  There was no surgical indication at that time.

The October 2007 VA examination reflects that the Veteran complained of almost constant aching pain in the low back which flared on certain activities, such as sitting, standing, walking, and stair climbing.  He noted stiffness with limitation of motion during flare-ups, but the examiner could not give the exact degree of limitation without resorting to speculation.  There were no reported bowel or bladder disturbances.  The Veteran reported that the pain occasionally radiated distally along the buttocks and posterior things, but that there was no numbness or weakness in the legs.  He indicated that he wore a back brace frequently, and that he used a TENS machine and local heat when needed.  He stated that the pain sometimes interfered with his activities of daily living, and that he needed help putting on his socks and shoes.  There were no incapacitating episodes.

With regard to his right knee, he stated that he had right knee pain, which was intermittent in nature, over the anterior aspect of the knee in the patellar area.  He indicated that the pain flared on prolonged sitting and with prolonged walking, running, and stair climbing.  He denied additional limitation of motion during flareups as well as swelling.  There were no incapacitating episodes in the prior year affecting his knee.  The Veteran stated that his right knee caused occasional locking and buckling.

Physical examination of the spine showed no deviation and no muscle spasm.  There was minimal tenderness at L4-S1.  Range of motion revealed forward flexion to 80 degrees with pain at 50 degrees, extension to 30 degrees without pain, and left and right lateral flexion and left and right lateral rotation to 30 degrees without pain.  Repetitive motion did not produce any limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Straight leg raising was to 70 degrees, bilaterally, and a Lasegue sign was negative.  Neurological examination of the lower extremities was normal.

Examination of the right knee revealed no swelling, deformity, or tenderness.  There was minimal patellar compression sign, and the knee was stable with intact collateral and cruciate ligaments.  Lachman, McMurray, and drawer sign tests were negative.  Range of motion showed extension to 0 degrees and flexion to 135 degrees with pain at 130 degrees.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  There was minimal crepitus on motion and squatting produced knee pain.  The diagnoses were right knee chronic sprain and lumbosacral spine herniated disk at L4-L5 and L5-S1.

It appears that the primary basis of the RO's reduction of the disability rating for the lumbar spine was range of motion findings reported in the October 2007 VA examination.  The RO based the proposed reduction of the lumbar spine disability on the range of motion findings without considering the amount by which the thoracolumbar range of motion was limited by pain.  The October 2007 proposed rating decision stated that a reduced rating of 10 percent was warranted for the Veteran's lumbar spine disability because there was flexion to 80 degrees.  However, the October 2007 examination report also indicated that there was reduced limitation of motion based upon pain at 50 degrees of flexion in the lumbar spine.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the Veteran's lumbar spine range of motion was additionally limited by pain, the Veteran's rating for that disability should be based upon the functional impairment caused by the amount by which range of motion was limited by pain.  

The rating criteria provide for a 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 percent but not greater than 60 percent.  As there is evidence of forward flexion of the thoracolumbar spine with pain at 50 degrees, the evidence does not show a material improvement in the Veteran's lumbar spine disability sufficient to warrant a reduction of his 20 percent rating.  Thus, the rating reduction was not proper, and the 20 percent rating must be restored.

It appears that the reduction of the rating for the right knee disability was based on VA outpatient treatment reports, as well as findings on the VA examination in October 2007 which, in combination, consistently showed a stable right knee with full range of motion, under the ordinary conditions of life.  An orthopedic surgery attending note in August 2007 noted the right knee exhibited full and stable range of motion with good strength.  The October 2007 VA examination showed right knee range of motion which did not meet the minimum criteria for a compensable evaluation under the pertinent rating criteria.  Also, the October 2007 VA examination provided objective findings that did not demonstrate that the Veteran's right knee caused recurrent subluxation or lateral instability, as the collateral and cruciate ligaments were noted to be intact on physical examination, and the knee was characterized as stable.  38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for a rating greater than 10 percent based upon recurrent subluxation or lateral instability.  It is recognized that the evidence also demonstrated that the Veteran continued to report the use of a knee brace, albeit occasionally, and that he continued to complain of right knee weakness, locking, and buckling, and flare-ups of pain on repetitive use.  Significantly, however, he also indicated that the knee pain did not interfere with his activities of daily living.  As such, the Board finds that the evidence of record at the time of the rating reduction, considered in combination, was sufficient to establish a material improvement in the Veteran's right knee disability that was maintained under the ordinary conditions of daily life, sufficient to warrant a reduction of his 20 percent rating.  Thus, the rating reduction was proper, and the 20 percent rating is not restored.


ORDER

A reduction of the rating for the Veteran's lumbar spine disability from 20 percent to 10 percent was not proper; the 20 percent rating is restored, effective April 1, 2008.

The reduction of the rating for the Veteran's right knee disability from 20 percent to 10 percent was proper; the 20 percent rating is not restored, and the appeal is denied.


REMAND

During his August 2013 hearing, the Veteran identified private medical treatment records which may be relevant to his claims for increased ratings for a lumbar spine disability and a right knee disability.  Specifically, he noted that he received treatment from Dr. K. Weaver, and stated that he would like those records considered when evaluating his claims.  Accordingly, the RO should obtain the Veteran's private treatment records from Dr. Weaver.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of any private treatment records for his lumbar spine disability and right knee disability, to include all private treatment records from Dr. K. Weaver.  Additionally, the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


